Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/9/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 20-24, 27, 32, 34 and 36, elected claims, are pending and are presented for examination.  Claims 16-17, 29-31 have been withdrawn. . 
In view of amendments, the Examiner withdraws the rejection mailed on 3/9/2022.  
Claims 16-17, 20-24, 27, 32, 34 and 36 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 20, the specific limitations of “a baking varnish coaling on both of the upper layer side and the lower layer side of the material layer, the material laver capable of being mutually consolidated with a further said material laver by the baking varnish coatings of the material laver and the further material layer to form a maternal laver structure” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 21-24, 27, 32, 34 and 36 are also allowable for depending on claim 20. 

Rejoin
Claim 20 is allowable. Claims 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 7/13/2021, is hereby withdrawn and claims 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 29-31 have been cancelled. 
Claim 20 is allowable.  The restriction requirement among inventions I-III, as set forth in the Office action mailed on 7/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 29-31, which do not require all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, are canceled by the election reply filed on 8/3/2021. 

Remarks. 
Baking varnish as described is same as known in the art.  
Material bonding as described is support to claimed term. 
[0033] In a further advantageous embodiment of the invention, the material layers have baking varnish as a coating.
[0035] The material layer and the insulation material and/or the coating are preferably connected with a material bond.
[0048] The material layers advantageously having baking varnish are arranged one on top of the other to form the rotor and are preferably bonded together by means of pressure and heat. This is also called baking. As result of pressure and heat, the baking varnish softens, the material layers bond together and cure, Compared to other possibilities for connection, such as welding, punching and riveting, this has the advantage that the material layers do not have any contact points that could damage the material. Moreover, a magnetic flux is not disturbed and no material stresses and material deformations develop.  
[0069] creating a permanent material bond of the two green bodies and the solid particles by heating and/or by means of compression, in particular by means of sintering.
[0124] The insulation material and the material layer are preferably connected with a material bond. The material layer 1 is preferably in one piece.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN K KIM/Primary Examiner, Art Unit 2834